The application of the above-named defendant for a review of the sentence of Ten years to be served concurrent with Five years suspended imposed on January 11, 1977, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
We wish to thank Bruce Moerer, of the Montana Defender Project, for his assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Jack L. Green, Chairman; Robert C. Sykes, Peter G. Meloy.